                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL S. HOSKINS,

          Plaintiff,                                                       ORDER
    v.
                                                                  Case No. 19-cv-304-jdp
 BRAIN FOSTER, ET AL.,

          Defendants.


         Plaintiff Michael S. Hoskins, a prisoner in the custody of the Wisconsin Department

of Corrections, has submitted a proposed civil action under 42 U.S.C. § 1983 and requests

leave to proceed without prepayment of the filing fee in this case. To date, plaintiff has not

filed a certified copy of a trust fund account statement in support of the motion for leave to

proceed without prepaying the fee. However, on February 21, 2019, plaintiff filed a six-month

trust fund account statement (dkt. #4) in case no. 19-cv-139-jdp. Therefore, I will adopt the

six-month trust fund account statement (dkt. #4) filed in case no. 19-cv-139-jdp for this case.

After considering the six-month trust fund account statement plaintiff submitted in case no.

19-cv-139-jdp, I conclude that plaintiff qualifies for indigent status.

         Even when a prisoner litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1). Using

information for the relevant time period from plaintiff’s trust fund account statement, I

conclude plaintiff’s initial partial filing fee to be $2.20. For this case to proceed, plaintiff must

submit this amount on or before May 9, 2019.
                                              ORDER

       IT IS ORDERED that,

       1.      Plaintiff Michael S. Hoskins is assessed $2.20 as an initial partial payment of

the $350.00 fee for filing this case. Plaintiff is to submit a check or money order made payable

to the clerk of court in the amount of $2.20 or advise the court in writing why plaintiff is not

able to submit the assessed amount on or before May 9, 2019. If plaintiff does not have enough

money to make the initial partial payment from plaintiff’s regular account, plaintiff should

arrange with authorities to pay the remainder from plaintiff’s release account.

       2.      If, by May 9, 2019, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this 18th day of April, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
